Exhibit 10.2
 
THIRTEENTH AMENDMENT OF
AMENDED AND RESTATED PARTICIPATION AGREEMENT
 
This Thirteenth Amendment of the Amended and Restated Participation Agreement
(the “Amendment”) is made and entered into as of this 1st day of September,
2010, by and between and Union Bank and Trust Company, a Nebraska banking
corporation and trust company, solely in its capacity as trustee of various
grantor trusts known as Short Term Federal Investment Trusts or other grantor
trusts (“Union Bank”) and National Education Loan Network, Inc., a Nevada
corporation (“Nelnet”).


WHEREAS, the parties hereto entered into that certain Amended and Restated
Participation Agreement dated as of June 1, 2001, as amended (the “Agreement”),
and the parties hereto wish to amend the Agreement under the terms set forth
herein.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:


1.           Definitions.  Unless otherwise expressly stated herein, capitalized
terms in this Amendment shall have the same meanings given to them in the
Agreement.


2.           Applicability to Affiliates.  All of Nelnet’s rights, duties and
obligations hereunder shall apply in all respects to its parent, Nelnet, Inc.,
and any and all direct or indirect subsidiaries thereof, which shall include but
not limit the right of such affiliates of Nelnet to transfer participations to
Union Bank.


3.           Effect of Amendment.  This Amendment shall be effective as of the
date first set forth above. Unless expressly modified or amended by this
Amendment, all terms and provision contained in the Agreement shall remain in
full force and effect without modification.
 
 

Union Bank and Trust Company, as Trustee     National Education Loan Network,
Inc.                       By: 
/s/ Tom Sullivan
  By:
/s/ Terry Heimes
  Title: Vice President     Chief Financial Officer  